Ireland, J.
(dissenting, with whom Spina and Cowin, JJ., join). Because I conclude that the portions of the police report concerning the abuse of Francine that referenced the unidentified, unknown six year old boy were inadmissible under G. L. c. 123A, § 14 (c), and violated the defendant’s due process rights, and because, in the circumstances of this case, we cannot know for certain that the information did not influence the jury’s decision, I would set aside the special verdict and reverse the judgment.
As the court notes, ante at 741, in Commonwealth v. Markvart, 437 Mass. 331 (2002), we held that the phrase “prior sexual offenses” as used in G. L. c. 123A, § 14 (c), regarding the admissibility of information contained in police reports means a conviction or adjudication. Id. at 336. Because this is a narrow exception to the normal rules of evidence, it should be construed strictly. In this case, Given was not charged with any crime concerning the six year old boy and thus was neither convicted nor had an adjudication concerning him.
*750Moreover, even if the statute does not preclude the admission of the evidence about the six year old boy, its admission violates Given’s due process rights because it constitutes unreliable hearsay. The court implicitly acknowledges that the evidence is hearsay that does not fit within any firmly rooted exception to the hearsay rule, ante at 747 n.9, citing Ohio v. Roberts, 448 U.S. 56, 66 (1980). In that case, the Supreme Court held that hearsay may be admissible if it is reliable and falls within a firmly rooted exception to the hearsay rule. Unless the hearsay fits within such an exception, however, it must be shown to possess a “particularized guarantee[] of trustworthiness” before it may be admitted in evidence.1 Id. at 67.
The court concludes that Francine’s statement contains the requisite trustworthiness based on the fact that Given pleaded guilty to sexually assaulting her. His guilty plea undoubtedly imbued her statement with reliability, but not all of it. Principles similar to collateral estoppel must apply, for that is the basis underlying the reliability, and hence the admissibility, of those portions of Francine’s statement relating to the offenses committed against her. Here, there is no indication that, in his guilty plea, Given adopted that portion of Francine’s statement that referred to the six year old boy. The record is silent as to *751whether the Commonwealth advanced the evidence about the boy at the time of Given’s plea, either as a victim in his own right or as evidence of the manner and means by which Given committed the offense against Francine. As such, the evidence is not related to Given’s guilty plea and is unreliable hearsay. Given’s guilty plea did not transform Francine into a reliable reporter for all purposes. Rather, its effect only went to that portion of her statement concerning the facts necessary to support a conviction.
In the circumstances of this case, the admission of this hearsay was prejudicial to the defendant.2 Not only was the police report itself submitted to the jury, but the jury also saw the two reports prepared by the Commonwealth’s experts, which quoted parts of the police report, including reference to the six year old boy.3 In the Markvart case, the court stated:
“Recitation of facts in that report that, although admissible, turn out not to be admitted during trial (or elicited on cross-examination of the expert) would undermine the balance we struck in Department of Youth Servs. v. A Juvenile, [398 Mass. 516, 531 (1986)]. In context, the qualified examiner’s report is the equivalent of the direct examination of the expert, and the report as submitted to the jury should therefore be subject to the same constraints. Consistent with the principles articulated in Department of Youth Servs. v. A Juvenile, supra and Commonwealth v. Jaime, [433 Mass. 575, 577-578 (2001)], the qualified *752examiner’s report must be redacted prior to its submission to the jury to exclude any facts or data that were not presented in evidence or elicited during the cross-examination of the qualified examiner. In short, an expert’s direct examination is not a vehicle for the introduction of facts in evidence (other than those that the expert directly observed), and the qualified examiner’s report should not be transformed into such a vehicle.” Id. at 338-339.
In addition, as detailed in the Appeals Court’s decision, the experts disagreed on several points, including whether Given suffers “from a mental abnormality or personality disorder,” the likelihood of Given’s reoffending, and the methodology used to predict that likelihood. Commonwealth v. Given, 59 Mass. App. Ct. 390, 396 (2003).
Furthermore, one of the Commonwealth’s experts stated that the fact that Given abused Francine in a public place suggested difficulty controlling his impulses, and the other expert stated that the defendant’s behavior escalated over time to include children in the community, demonstrating that Given’s “behavior [was] being driven.” The evidence regarding the six year old boy undermined a critical portion of the defense, one of whose experts stated that a person who preys on unfamiliar victims is more dangerous than those who molest children they know. Given’s other expert stated, “[Ojne factor that has been shown to actually predict future offenses is the pattern of past offenses. That’s the best predictor. What someone has done in the past is the best predictor of what they’ll do in the future.”
Moreover, the judge specifically told the jury, “Given’s past sexual misconduct need not have led to criminal charges in order for you to consider that in determining the issues' before you. You . . . may also consider any sexual misconduct charges that have been brought to your attention.” As the Appeals Court noted in its decision, “The only uncharged conduct in evidence was the alleged incident relating to the six year old boy.” Commonwealth v. Given, 59 Mass. App. Ct. 390, 395 (2003).
We cannot be sure that the error either did not influence or have a slight effect on the jury, Commonwealth v. Alphas, 430 Mass. 8, 13-14 n.7 (1999), and cases cited; id. at 23 (Greaney, J., concurring), where, as here, at least some of the information *753about the boy contained in the police report was submitted to the jury three times, experts testified that Given’s abuse of Francine showed an escalation in his behavior, and the judge told the jury that they could consider uncharged sexual misconduct. There is little doubt as to the potency of such evidence, for the same reasons we discourage its use as impeachment evidence. See Commonwealth v. Elliot, 393 Mass. 824, 833-834 (1985), quoting Commonwealth v. DiMarzo, 364 Mass. 669, 680-682 (1974) (Hennessey, J., concurring) (use of conviction of prior sexual offense to impeach defendant has high potential for unfair prejudice in trial for sexual offense).
Accordingly, I respectfully dissent.

In a recent opinion, the Supreme Court overruled, albeit in the criminal context, the test for reliability outlined in Ohio v. Roberts, 448 U.S. 56 (1980). Crawford v. Washington, 124 S. Ct. 1354 (2004) (holding that, where wife unavailable to testify, use of her out-of-court statement to police violated confrontation clause of Sixth Amendment to United States Constitution).
The Court stated that the Roberts test led to unpredictable results, but its “unpardonable vice . . . [is] its demonstrated capacity to admit core testimonial statements that the Confrontation Clause plainly meant to exclude.” Id. at 1371. The Court also stated that the Sixth Amendment right to confrontation “commands . . . that reliability [of evidence] be assessed . . . by testing in the crucible of cross-examination . . . [and that the] Roberts test allows a jury to hear evidence . . . based on a mere judicial determination of reliability.” Id. at 1370.
Although the holding in the Crawford case is inapplicable here because the proceeding was civil rather than criminal, it is the Court’s reasoning regarding the reliability of out-of-court statements that applies in this context and serves to underscore the nature of my concern about Francine’s statements to police about the six year old boy. Although G. L. c. 123A proceedings are civil, we have noted that the “potential deprivation of liberty . . . ‘mandates that due process protections apply.’ ” Commonwealth v. Bruno, 432 Mass. 489, 502 (2000), quoting Commonwealth v. Travis, 372 Mass. 238, 250 (1977).


Because I find prejudicial error, I need not address the harmless beyond a reasonable doubt standard which is more favorable to the defendant. See generally Commonwealth v. Vinnie, 428 Mass. 160, 161, cert. denied, 525 U.S. 1007 (1998).


Both reports contained the following paragraph, taken directly from the police report:
“[Francine] was later asked about the blue windbreaker jacket which was in plain view in the rear seat of [the defendant’s] vehicle on the night it was impounded. [Francine] then told [a police officer] that it belonged to a boy which [the defendant] had inside his car during the time that [Francine] was raped. [Francine] stated to [the officer] that [the defendant] did the same things to the little boy that he had done to her. (SEE STATEMENT) This jacket was recovered and bagged as evidence.”
In addition, Dr. Tomich’s report mentions, a second time, that Francine “informed police that there was ‘a little boy’ in that car.”